DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-12, 21-29  pending.
Claims 1 and 2 newly amended.
Response to Arguments
Applicant’s arguments filed 07/14/2022 have been considered but are not persuasive.
Applicant’s arguments regarding claim 21 that Uehara does not disclose “the first mixing signal is generated according to the first detecting signal and the received first signal,” “responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal but a strength of a first mixing signal is smaller than a first threshold, determining the first interference signal is not detected,” and “responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal and the strength of the first mixing signal is greater than the first threshold, determining the first interference signal is detected” (Remarks pgs. 13-16) are moot because, as stated in the Non-Final Rejection (05/06/2022), these limitations are contingent and not required by the claim. The claimed invention may be practiced without the condition “the first signal is received by the microwave motion sensor” occurring. Therefore, the broadest reasonable interpretation of the claim does not require the steps contingent upon that condition. See MPEP 2111.04 II.
Applicant’s arguments regarding claim 21 (Remarks pgs. 16-17) that the determination of detection of second interference signal constitutes a mere duplication of parts are not persuasive. While the frequencies of the first and second interference signals may be different, the determination of detection of the second interference signal is made in the same way that the determination of detection of the first interference signal is made. The results of duplicating the determination step for a second frequency are therefore not new and unexpected. 
Applicant’s arguments regarding claim 1 (Remarks pgs. 17-18) are not persuasive.  Applicant argues that Uehara does not teach determining “whether the first mixing signal is lower than the first cutoff frequency to determine whether the first signal is received” or “the technical features of determining the first signal (the first mixing signal) or the second signal (the second mixing signal).” Examiner respectfully disagrees. Uehara teaches at Fig. 8; [0054] – “Step S500… There is a case in which the transmitting frequency, the modulation timing, the receive timing or the like completely coincide with each other in the interference from the radar of the same modulation system. In this case, since the correlation coincides with each other, there is a case in which the interference wave is reproduced as the normal signal spectrum by FFT... a peak level of the reproduced spectrum becomes higher than the threshold level, it is judged that the interference wave is received “ [0037-42] – “transmission turned off in step S300… the receive wave is measured in Step S400… the signal processing circuit 12 calculates the relative distance and the relative velocity of the target object 6 on the basis of the receive wave input to the A/D converter 11 in Step S400” [Fig. 1] – mixer 8 and low-pass filter 9 precede signal processing circuit 12; [0027] – “beat signal passes through a filter 9 of a cutoff frequency 30 MHz.” Therefore, Uehara teaches mixing (at Fig. 1, element 8) and cutoff filtering (at Fig. 1, element 9) all received signals.  When a received signal does not pass low-pass filter 9, interference is determined to not be detected at S500 (because the signal spectrum passed to signal processing circuit 12 will be of magnitude 0 and its peak will not exceed threshold level for detection of the interference (see [0054])). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al (US 2004/0095269 A1; hereinafter Uehara).

Regarding claim 21,
	Uehara teaches:
suppressing output of a first detecting signal for motion detection, wherein the first detecting signal is generated with a first frequency; ([0009] – interference detecting means for suspending a transmit operation of the transmitting means under a control of the signal processing means to detect an interference signal from another external device.)  
determining whether a first interference signal is detected in the first frequency during the suppressing output of the first detecting signal; ([0009] – interference detecting means for suspending a transmit operation of the transmitting means under a control of the signal processing means to detect an interference signal from another external device; [0027] – if it is the direction of implementing the interference detection, the transmit operation is turned off)  
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, (as best interpreted by examiner, this limitation is contingent and not required by the claim) generating a second detecting signal with a second frequency, which is different from the first frequency, and suppressing output of the second detecting signal; (suppression of second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);  
determining whether a second interference signal is detected in the second frequency during the suppressing output of the second detecting signal; (As best interpreted by examiner, this limitation is contingent and not required by the claim. Further, determination of detection of second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);  
responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection (As best interpreted by examiner, this limitation is contingent and not required by the claim)
determining whether a first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the first detecting signal; and (This element simply renames the interference signal as the first signal.  This is taught as discussed supra.);
responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal but a strength of a first mixing signal is smaller than a first threshold, determining the first interference signal is not detected, wherein the first mixing signal is generated according to the first detecting signal and the received first signal; or (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, [0050] – In FIG. 7, reference numeral 30 denotes a noise floor at the time of receiving the interference wave, reference numeral 31 is a given threshold level for interference detection, and reference numeral 32 is a heat noise. In the case where… noise floor becomes higher than the threshold level, it is judged that the interference wave is received)
responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal and the strength of the first mixing signal is greater than the first threshold, determining the first interference signal is detected. (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0050] – In FIG. 7, reference numeral 30 denotes a noise floor at the time of receiving the interference wave, reference numeral 31 is a given threshold level for interference detection, and reference numeral 32 is a heat noise. In the case where… noise floor becomes higher than the threshold level, it is judged that the interference wave is received)

Regarding claim 22,
Uehara further teaches:
The method of claim 21, wherein determining whether the first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the first detecting signal comprises: 
performing a low pass filtering operation to the first mixing signal; ([0027] – beat signal passes through a filter 9 of a cutoff frequency 30 MHz; Fig. 1 – filter 9 is low-pass)
responsive to that a first mixing frequency of the first mixing signal is lower than a first cutoff frequency, determining the first signal is received by the microwave motion sensor; and (As best interpreted by examiner, this element is contingent and is not required by the claim.  Further, mixing signal must be lower than cutoff frequency in order to be determined as interference at Fig. 1 – filter 9 and Fig. 2 – step S500)
responsive to that the first mixing frequency of the first mixing signal is higher than the first cutoff frequency, determining the first signal is not received by the microwave motion sensor; and (As best interpreted by examiner, this element is contingent and is not required by the claim.  Further, mixing signals higher than cutoff frequency will not be passed through filter to be determined as interference at Fig. 1 – filter 9 and Fig. 2 – step S500)
wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal comprises: 
determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing output of the second detecting signal; (determination of detection of second interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
performing the low pass filtering operation to a second mixing signal, wherein the second mixing signal is generated according to the second detecting signal and the received second signal; (filtering and mixing of second signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that a second mixing frequency of the second mixing signal is lower than a second cutoff frequency, determining the second signal is received by the microwave motion sensor; and (As best interpreted by examiner, this limitation is a contingent clause and is not required by the claim. Further, determination of second signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that the second mixing frequency of the second mixing signal is higher than the second cutoff frequency, determining the second signal is not received by the microwave motion sensor. (As best interpreted by examiner, this limitation is a contingent clause and is not required by the claim. Further, determining that second signal is not received constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

Regarding claim 23,
	Uehara teaches the invention as claimed and discussed above.
	Uehara further teaches:
The method of claim 21, further comprising: 
responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0027] – the transmit/receive changeover switch 4 switches to the receive side to connect the antenna 5 and the receive amplifier 7. At this time, in this embodiment, it is judged whether or not it is the direction of implementing interference detection and if it is the direction of implementing the interference detection, the transmit operation is turned off. More specifically, transmission is not conducted in a state where the transmit/receive changeover switch 4 shown in FIG. 1 is connected to the receive side; [0028-29] – In Step S200, it is judged whether or not the predetermined direction theta.1 is the direction of implementing predetermined interference detection. If not, distance measuring, velocity measuring, and receive level measuring processes are conducted in Step S700… move the antenna scan motor 13 in a succeeding direction theta.2)
receiving a reflected signal corresponding to the outputted first detecting signal; and ([0027] – electromagnetic wave outputted from the antenna 5 to the space is reflected from the target object 6 that exists at the distance R, and then, input to the antenna 5)
responsive to that a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, is continuously greater than a third threshold in a time period, suppressing output of the first detecting signal for motion detection. (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0050] – In FIG. 7, reference numeral 30 denotes a noise floor at the time of receiving the interference wave, reference numeral 31 is a given threshold level for interference detection, and reference numeral 32 is a heat noise. In the case where… noise floor becomes higher than the threshold level, it is judged that the interference wave is received)

Regarding claim 26,
Uehara teaches the invention as claimed and discussed above. 

Uehara further teaches:
The method of claim 21, further comprising: responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0027] – the transmit/receive changeover switch 4 switches to the receive side to connect the antenna 5 and the receive amplifier 7. At this time, in this embodiment, it is judged whether or not it is the direction of implementing interference detection and if it is the direction of implementing the interference detection, the transmit operation is turned off. More specifically, transmission is not conducted in a state where the transmit/receive changeover switch 4 shown in FIG. 1 is connected to the receive side; [0028-29] – In Step S200, it is judged whether or not the predetermined direction theta.1 is the direction of implementing predetermined interference detection. If not, distance measuring, velocity measuring, and receive level measuring processes are conducted in Step S700… move the antenna scan motor 13 in a succeeding direction theta.2)
receiving a reflected signal corresponding to the outputted first detecting signal; and ([0027] – electromagnetic wave outputted from the antenna 5 to the space is reflected from the target object 6 that exists at the distance R, and then, input to the antenna 5)
determining whether an object is detected according to a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, and a threshold. ([0029] – In Step S700, after the signal processing circuit 12 first measures the distance, the relative velocity, and a receive level M1 in the predetermined direction 01. The use of a threshold is inherent to signal processing determinations.)

Regarding claim 28,
Uehara teaches the invention as claimed and discussed above.
Uehara further teaches:
The method of claim 21, wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal comprises: 
determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing of the second detecting signal; and (Determining the detection of a second interference signal using the same criteria as used to determine the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that the second signal is not received by the microwave motion sensor during the suppressing of the second detecting signal, determining the second interference signal is not detected; or (As best understood by examiner, this limitation is a contingent claim and not required. Further, determining that the second interference signal is not detected using the same criteria as used to determine the first interference signal is not detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);
responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal but a strength of a second mixing signal, which is generated according to the second detecting signal and the received second signal, is smaller than a second threshold, determining the second interference signal is not detected; or (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, determining that the second interference signal is not detected using the same criteria as used to determine the first interference signal is not detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced))
responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal and the strength of the second mixing signal is greater than the second threshold, determining the second interference signal is detected. (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, determining that the second interference signal is detected using the same criteria as used to determine the first interference signal is detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 24-25, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al (US 2004/0095269 A1; hereinafter Uehara) in view of McMahon et al (WO 2016/170007 Al; hereinafter McMahon).

Regarding Claim 1,
Uehara teaches:
suppressing output of a first detecting signal for motion detection, wherein the first detecting signal is generated with a first frequency; ([0009] – interference detecting means for suspending a transmit operation of the transmitting means under a control of the signal processing means to detect an interference signal from another external device.)  
determining whether a first interference signal is detected in the first frequency during the suppressing output of the first detecting signal; ([0009] – interference detecting means for suspending a transmit operation of the transmitting means under a control of the signal processing means to detect an interference signal from another external device; [0027] – if it is the direction of implementing the interference detection, the transmit operation is turned off)  
and suppressing output of the second detecting signal (suppression of second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);  
determining whether a second interference signal is detected in the second frequency during the suppressing output of the second detecting signal; (determination of detection of second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);  
determining whether a first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the first detecting signal (This element simply renames the interference signal as the first signal.  This is taught as discussed supra.); 
wherein determining whether the first signal as the first interference signal is received by the microwave motion sensor during the suppressing output of the 25first detecting signal comprises: (Id.)
performing a low pass filtering operation to a first mixing signal; ([0027] – beat signal passes through a filter 9 of a cutoff frequency 30 MHz; Fig. 1 – filter 9 is low-pass)
responsive to that a first mixing frequency of the first mixing signal is lower than a first cutoff frequency, determining the first signal is received by the microwave motion sensor; (As best interpreted by examiner, this element is contingent and is not required by the claim.  Further, mixing signal must be lower than cutoff frequency in order to be determined as interference at Fig. 1 – filter 9 and Fig. 2 – step S500)
and 30responsive to that the first mixing frequency of the first mixing signal is higher2Appl. No. 16/453,984 Reply to Office action of April 04, 2022than the first cutoff frequency, determining the first signal is not received by the microwave motion sensor; and (As best interpreted by examiner, this element is contingent and is not required by the claim.  Further, mixing signals higher than cutoff frequency will not be passed through filter to be determined as interference at Fig. 1 – filter 9 and Fig. 2 – step S500)
wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal 5comprises: determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing output of the second detecting signal; (determination of detection of second interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
performing the low pass filtering operation to a second mixing signal, wherein 10the second mixing signal is generated according to the second detecting signal and the received second signal (filtering and mixing of second signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that a second mixing frequency of the second mixing signal is lower than a second cutoff frequency, determining the second signal is received by the microwave motion sensor; and 15(As best interpreted by examiner, this limitation is a contingent clause and is not required by the claim. Further, determination of second signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that the second mixing frequency of the second mixing signal is higher than the second cutoff frequency, determining the second signal is not received by the microwave motion sensor. (As best interpreted by examiner, this limitation is a contingent clause and is not required by the claim. Further, determining that second signal is not received constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

Uehara does not teach:
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating a second detecting signal with a second frequency, which is different from the first frequency, 
and responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection. 

McMahon teaches:
responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating a second detecting signal with a second frequency, which is different from the first frequency, ([0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference.)
and responsive to that the second interference signal is not detected in the second frequency, outputting the second detecting signal for motion detection. ([0032] – The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference. ([0032] When interference is not detected, there is no transmission frequency adjustment in response, i.e. the same detecting signal is output for motion detection.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding Claim 2,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara further teaches:

The method of claim 1, wherein determining whether the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal comprises: 
responsive to that the first signal is not received by the microwave motion sensor during the suppressing output of the first detecting signal, determining the first interference signal is not detected (This element simply renames the interference signal as the first signal.  This is taught by Uehara in view of McMahon as discussed supra.);) or
responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal but a strength of the first mixing signal is Page 14 of 22smaller than a first threshold, determining the first interference signal is not detected, wherein the first mixing signal is generated according to the first detecting signal and the received first signal; or (as best understood, this claim recites elements in the alternative and does not require this element);
or responsive to that the first signal is received by the microwave motion sensor during the suppressing output of the first detecting signal and the strength of the first mixing signal is greater than the first threshold, determining the first interference signal is detected. (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, [0050] – In FIG. 7, reference numeral 30 denotes a noise floor at the time of receiving the interference wave, reference numeral 31 is a given threshold level for interference detection, and reference numeral 32 is a heat noise. In the case where… noise floor becomes higher than the threshold level, it is judged that the interference wave is received)

Regarding Claim 4,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 
Uehara further teaches:
The method of claim 1, wherein suppressing output of the first detecting signal for motion	detection comprises: 
periodically stopping outputting the first detecting signal for motion detection; ([0009] – interference detecting means for suspending a transmit operation of the transmitting means under a control of the signal processing means to detect an interference signal from another external device; [0027] – if it is the direction of implementing the interference detection, the transmit operation is turned off)  
or reducing an output power of the first detecting signal. (As best understood by examiner, this claim recites elements in the alternative and does not require this element.  Further, stopping transmittance involves decreasing output power of first detecting signal to zero.)

Regarding Claim 5,

Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara further teaches:
The method of claim 1, further comprising: responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0027] – the transmit/receive changeover switch 4 switches to the receive side to connect the antenna 5 and the receive amplifier 7. At this time, in this embodiment, it is judged whether or not it is the direction of implementing interference detection and if it is the direction of implementing the interference detection, the transmit operation is turned off. More specifically, transmission is not conducted in a state where the transmit/receive changeover switch 4 shown in FIG. 1 is connected to the receive side; [0028-29] – In Step S200, it is judged whether or not the predetermined direction theta.1 is the direction of implementing predetermined interference detection. If not, distance measuring, velocity measuring, and receive level measuring processes are conducted in Step S700… move the antenna scan motor 13 in a succeeding direction theta.2)
receiving a reflected signal corresponding to the outputted first detecting signal; ([0027] – electromagnetic wave outputted from the antenna 5 to the space is reflected from the target object 6 that exists at the distance R, and then, input to the antenna 5)
and responsive to that a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, is continuously greater than a third threshold in a time period, suppressing output of the first detecting signal for motion detection (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0050] – In FIG. 7, reference numeral 30 denotes a noise floor at the time of receiving the interference wave, reference numeral 31 is a given threshold level for interference detection, and reference numeral 32 is a heat noise. In the case where… noise floor becomes higher than the threshold level, it is judged that the interference wave is received)

Regarding Claim 6,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 
	
	Uehara does not teach:
The method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: 
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; 
wherein the method further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second Page 16 of 22detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and 
generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps.

McMahon teaches:
The method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, [0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference)
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; [0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency)
wherein the method further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second Page 16 of 22detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps. (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 7,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara does not teach:
The method of claim 6, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: 
generating the second detecting signal by decreasing the first frequency of the first detecting signal with a first frequency step; and generating the third detecting by increasing the second frequency of the second detecting signal with a second frequency step; 
or generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step, and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step.                                                                                                              

McMahon further teaches:
The method of claim 6, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: (Id.)
generating the second detecting signal by (lined through limitation corresponds to element not taught by reference) adjusting the first frequency of the first detecting signal with a first frequency step; ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask.) and generating the third detecting signal by (lined through limitation corresponds to element not taught by reference) adjusting the second frequency of the second detecting signal with a second frequency step; (Generating third detecting signal using the same steps as used to generate second detecting signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
or generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step, and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step.   (As best understood by examiner, this limitation is listed in the alternative and is not required by the claim.)                                                                                                           

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	A modification of the combination of Uehara in view of McMahon to either decrease the first detecting signal in order to generate the second signal would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to generate a second detecting signal with a frequency different from the frequency of the first detecting signal in order to avoid interference; (2) there are a finite number of identified, predictable solutions to the identified problem or need, in this case either increasing or decreasing the frequency (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 8,

Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara further teaches:
The method of claim 1, further comprising: responsive to that the first interference signal is not detected in the first frequency during the suppressing output of the first detecting signal, outputting the first detecting signal for motion detection; (As best interpreted by examiner, this limitation is contingent and is not required by the claim. Further, [0027] – the transmit/receive changeover switch 4 switches to the receive side to connect the antenna 5 and the receive amplifier 7. At this time, in this embodiment, it is judged whether or not it is the direction of implementing interference detection and if it is the direction of implementing the interference detection, the transmit operation is turned off. More specifically, transmission is not conducted in a state where the transmit/receive changeover switch 4 shown in FIG. 1 is connected to the receive side; [0028-29] – In Step S200, it is judged whether or not the predetermined direction theta.1 is the direction of implementing predetermined interference detection. If not, distance measuring, velocity measuring, and receive level measuring processes are conducted in Step S700… move the antenna scan motor 13 in a succeeding direction theta.2)
receiving a reflected signal corresponding to the outputted first detecting signal; ([0027] – electromagnetic wave outputted from the antenna 5 to the space is reflected from the target object 6 that exists at the distance R, and then, input to the antenna 5) and
Page 17 of 22determining whether an object is detected according to a strength of a third mixing signal, which is generated according to the first detecting signal and the received reflected signal, and a threshold. ([0029] – In Step S700, after the signal processing circuit 12 first measures the distance, the relative velocity, and a receive level M1 in the predetermined direction 01. The use of a threshold is inherent to signal processing determinations.)

Regarding Claim 9,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara does not teach:
The method of claim 1, further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies.

McMahon further teaches:
The method of claim 1, further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies. (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced). The frequency adjustments in claims 6-7 correspond to generating a frequency different from the initial frequency.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding Claim 10,
Uehara in view of McMahon teaches the invention as claimed and discussed above.
Uehara further teaches:
The method of claim 1, wherein determining whether the second interference signal is detected in the second frequency during the suppressing of the second detecting signal comprises: 
determining whether a second signal as the second interference signal is received by the microwave motion sensor during the suppressing of the second detecting signal; and (Determining the detection of a second interference signal using the same criteria as used to determine the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)
responsive to that the second signal is not received by the microwave motion sensor during the suppressing of the second detecting signal, determining the second interference signal is not detected; or (As best understood by examiner, this limitation is a contingent claim and not required. Further, determining that the second interference signal is not detected using the same criteria as used to determine the first interference signal is not detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).);
responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal but a strength of a second mixing signal, which is generated according to the second detecting signal and the received second signal, is smaller than a second threshold, determining the second interference signal is not detected; or (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, determining that the second interference signal is not detected using the same criteria as used to determine the first interference signal is not detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced))
responsive to that the second signal is received by the microwave motion sensor during the suppressing of the second detecting signal and the strength of the second mixing signal is greater than the second threshold, determining the second interference signal is detected. (As best interpreted by examiner, this limitation is contingent and listed in the alternative and is not required by the claim. Further, determining that the second interference signal is detected using the same criteria as used to determine the first interference signal is detected constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced))

Regarding claim 11,
	Uehara in view of McMahon teaches the invention as claimed and discussed above.

	Uehara does not teach:
The method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: (Id.)
determining whether a radio channel occupied by an interferer is at a high frequency side or a low frequency side, wherein the first interference signal is caused by the interferer, and the first frequency of the first interference signal is within the radio channel;
responsive to that the radio channel occupied by the interferer is at a high frequency side, generating the second detecting signal with the second frequency by decreasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; and
responsive to that the radio channel occupied by the interferer is at a low frequency side, generating the second detecting signal with the second frequency by increasing the first frequency of the first detecting signal with a second frequency step, or with a second set of frequency steps.
	
McMahon further teaches:
The method of claim 1, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: (Id.)
determining whether a radio channel occupied by an interferer is at a high frequency side or a low frequency side, wherein the first interference signal is caused by the interferer, and the first frequency of the first interference signal is within the radio channel; ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. The spectral mask and lookup table define whether the interference signal is on a high or low frequency side.)
responsive to that the radio channel occupied by the interferer is at a high frequency side, generating the second detecting signal with the second frequency by decreasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; and ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. When the interferer occupies a frequency higher than defined by the lookup table or at the high end of the spectral mask, the second detecting signal will be generated by decreasing the first detecting signal.)
responsive to that the radio channel occupied by the interferer is at a low frequency side, generating the second detecting signal with the second frequency by increasing the first frequency of the first detecting signal with a second frequency step, or with a second set of frequency steps. ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. When the interferer occupies a frequency lower than defined by the lookup table or at the low end of the spectral mask, the second detecting signal will be generated by increasing the first detecting signal.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
	Uehara in view of McMahon teaches the invention as claimed and discussed above.
	
	Uehara in view of McMahon does not explicitly teach:
The method of claim 11, wherein the interferer is a WI-FI device or another microwave motion sensor. 

Teaching in the prior art would have led one of ordinary skill to modify Uehara in view of McMahon’s invention to arrive at the claimed invention.  Such a finding is proper because (1) there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings. Uehara teaches transmission at, for example, a transmitting frequency of 76.5 GHz which is a microwave. It would be obvious to one of ordinary skill that the interferer would be in the same wave range as the transmitted or received waves; (2) there was a reasonable expectation of success; and (3) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 24,
	Uehara teaches the invention as claimed and discussed above.

	Uehara does not teach:
The method of claim 21, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises:
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps;
wherein the method further comprises: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps.

	McMahon teaches:
The method of claim 21, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, [0032] –  The first frequency motion sensor and the second radio frequency motion sensor may be configured to adjust their respective transmission frequencies in response to detecting interference)
generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency)
wherein the method further comprises: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies; and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with a second frequency step or with a second set of frequency steps. (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 25,
	Uehara in view of McMahon teaches the invention as claimed and discussed above.

	Uehara does not teach:
The method of claim 24, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: 
generating the second detecting signal by decreasing the first frequency of the first detecting signal with a first frequency step, and generating the third detecting by increasing the second frequency of the second detecting signal with a second frequency step; or 
generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step, and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step.

McMahon further teaches:
The method of claim 24, wherein generating the second detecting signal with the second frequency by decreasing or increasing the first frequency of the first detecting signal with the first frequency step, or with the first set of frequency steps, and generating the third detecting signal with the third frequency by decreasing or increasing the second frequency of the second detecting signal with the second frequency step or with the second set of frequency steps comprises: 
generating the second detecting signal by (lined through limitation corresponds to element not taught by reference) adjusting the first frequency of the first detecting signal with a first frequency step, and generating the third detecting by (lined through limitation corresponds to element not taught by reference) adjusting  the second frequency of the second detecting signal with a second frequency step; or ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask.)
generating the second detecting signal by increasing the first frequency of the first detecting signal with the first frequency step, and generating the third detecting by decreasing the second frequency of the second detecting signal with the second frequency step. (As best understood by examiner, this limitation is listed in the alternative and is not required by the claim.)                                       

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

	A modification of the combination of Uehara in view of McMahon to either decrease the first detecting signal in order to generate the second signal would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to generate a second detecting signal with a frequency different from the frequency of the first detecting signal in order to avoid interference; (2) there are a finite number of identified, predictable solutions to the identified problem or need, in this case either increasing or decreasing the frequency (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
                                                                  
Regarding claim 27,
Uehara in view of McMahon teaches the invention as claimed and discussed above. 

Uehara does not teach:
The method of claim 21, further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies.

McMahon further teaches:
The method of claim 21, further comprising: responsive to that the second interference signal is detected in the second frequency during the suppressing output of the second detecting signal, generating a third detecting signal with a third frequency, which is different from the first and second frequencies. (As best understood by examiner, this limitation is a contingent claim and is not required by the claim.  Further, responding to the detection of a second interference signal with the same steps as used to respond to the detection of a first interference signal constitutes a mere duplication of parts. In re Harza, 274 F.2d 669, 671 (CCPA 1960) (noting that merely duplicating parts has no patentable significance unless a new and unexpected result is produced). The frequency adjustments in claims 6-7 correspond to generating a frequency different from the initial frequency.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 29,
	Uehara in view of McMahon teaches the invention as claimed and discussed above.

	Uehara does not teach:
The method of claim 21, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: 
determining whether a radio channel occupied by an interferer is at a high frequency side or a low frequency side, wherein the first interference signal is caused by the interferer, and the first frequency of the first interference signal is within the radio channel; 
responsive to that the radio channel occupied by the interferer is at a high frequency side, generating the second detecting signal with the second frequency by decreasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; and 
responsive to that the radio channel occupied by the interferer is at a low frequency side, generating the second detecting signal with the second frequency by increasing the first frequency of the first detecting signal with a second frequency step, or with a second set of frequency steps.

McMahon teaches:
The method of claim 21, wherein responsive to that the first interference signal is detected in the first frequency during the suppressing output of the first detecting signal, generating the second detecting signal with the second frequency, which is different from the first frequency comprises: (Id.)
determining whether a radio channel occupied by an interferer is at a high frequency side or a low frequency side, wherein the first interference signal is caused by the interferer, and the first frequency of the first interference signal is within the radio channel; ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. The spectral mask and lookup table define whether the interference signal is on a high or low frequency side.)
responsive to that the radio channel occupied by the interferer is at a high frequency side, generating the second detecting signal with the second frequency by decreasing the first frequency of the first detecting signal with a first frequency step, or with a first set of frequency steps; and ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. When the interferer occupies a frequency higher than defined by the lookup table or at the high end of the spectral mask, the second detecting signal will be generated by decreasing the first detecting signal.)
responsive to that the radio channel occupied by the interferer is at a low frequency side, generating the second detecting signal with the second frequency by increasing the first frequency of the first detecting signal with a second frequency step, or with a second set of frequency steps. ([0033] - In some versions at least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to… adjust the frequency at which each sensor transmits to minimise interference between the first and second sensors. At least one of the first frequency motion sensor and the second radio frequency motion sensor may be configured to: dynamically detect its respective current centre frequency; and/or periodically adjust such frequency in order that it matches an agreed lookup table centre frequency so the interference between the two sensors is minimized, while remaining within a defined spectral mask. When the interferer occupies a frequency lower than defined by the lookup table or at the low end of the spectral mask, the second detecting signal will be generated by increasing the first detecting signal.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied McMahon’s known technique (response to the detection of signal interference) to Uehara’s known device (interference detection method of transmission signal suppression) ready for improvement to yield predictable results.  Such a finding is proper because (1) Uehara teaches a base method of suppression and detection of signal interference; (2) McMahon teaches a technique of frequency adjustment in response to the base method (detection of signal interference); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an system with improved interference avoidance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648